Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 1 is/are rejected under 35 U.S.C. 102 a(1) as being anticipated by US 6506664 B1 (“Beyne”).

Regarding claim 1, Beyne shows (Fig. 4) a method of forming a semiconductor apparatus, comprising: 
forming a first portion (14, col 7, line 11) of the semiconductor apparatus on a first substrate (15, col 7, line 13), the first portion including at least one first semiconductor device (active device similar to die 4 in col 5, line 26); 
forming a second portion (4, col 7, line 15) of the semiconductor apparatus on a second substrate (6, col 7, line 31), the second portion including at least one second semiconductor device (col 5, line 26, active device), the second substrate including a bulk substrate material (5, Fig. 3); 
attaching a carrier substrate (6, Fig. 3F) to the second portion of the semiconductor apparatus, the at least one second semiconductor device being between the carrier substrate and the second substrate (Fig. 3E); 
removing the bulk substrate material from the second substrate (Fig. 3F); and 
bonding the first portion and the second portion to form the semiconductor apparatus (Fig. 4C), the at least one second semiconductor device being stacked above the at least one first semiconductor device along a Z direction (vertical) that is substantially perpendicular to a substrate plane of the first substrate, and the at least one first semiconductor device and the at least one second semiconductor device being positioned between the carrier substrate (6) and the first substrate (15) [Fig. 4C].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim(s) 2-3, 11, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne as applied to claim 1 above, further in view of US 2019/0287868 A1 (“Zelikson”).

Regarding claim 2, Beyne shows forming the first portion of the semiconductor apparatus includes forming the first portion on the first substrate of a first wafer; and
forming the second portion of the semiconductor apparatus includes forming the second portion on the second substrate of a second wafer. 

Beyne does not show the second wafer being different from the first wafer and the second substrate being different from the first substrate.

Zelikson shows (Fig. 7-8) the wafer (1500) or substrate (1602) can be made from silicon or gallium arsenide (para 44).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Beyne, including different wafers or substrates, with the invention of Zelikson.  
The motivation to do so is that the combination produces suitable foundation as required for the specific device being supported (para 44).

Regarding claim 3, Beyne shows wherein the at least one first semiconductor device; and 
the at least one second semiconductor device includes a second stack stacked along the Z direction.
Beyne does not show wherein the at least one first semiconductor device includes a first stack of one of NMOS devices and PMOS devices stacked along the Z direction, first channel regions in the first stack being formed by a first epitaxial growth; and 
the at least one second semiconductor device includes a second stack of another one of the NMOS devices and the PMOS devices stacked along the Z direction, second channel regions in the second stack being formed by a second epitaxial growth that is different from the first epitaxial growth.
Zelikson shows (Fig. 7-8) each semiconductor device includes a first stack of one of NMOS devices and PMOS devices (para 47), channel region formed by epitaxial growth (para 50); and
second channel regions in the second stack being formed by a second epitaxial growth that is different from the first epitaxial growth (para 50 SiGe first epitaxial and SiC second epitaxial).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Beyne, including different epitaxial growth for different device stack, with the invention of Zelikson.  
The motivation to do so is that the combination produces suitable material for the suitable device according to the specific purpose of the devices.

Regarding claim 11, Beyne shows the at least one first semiconductor device, the at least one second semiconductor device.
Beyne does not show wherein the at least one first semiconductor device includes one of a NMOS device and a PMOS device; 
the at least one second semiconductor device includes another one of the NMOS device and the PMOS device; 
forming the first portion includes forming a first channel region in the at least one first semiconductor device by a first epitaxial growth; and 
forming the second portion includes forming a second channel region in the at least one second semiconductor device by a second epitaxial growth that is different from the first epitaxial growth.
Zelikson shows (Fig. 7-8) each semiconductor device includes a first stack of one of NMOS devices and PMOS devices (para 47), channel region formed by epitaxial growth (para 50);
second channel regions in the second stack being formed by a second epitaxial growth that is different from the first epitaxial growth (para 50 SiGe first epitaxial and SiC second epitaxial).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Beyne, including different epitaxial growth for different device stack, with the invention of Zelikson.  
The motivation to do so is that the combination produces suitable material for the suitable device according to the specific purpose of the devices.

Regarding claim 18, Beyne shows at least one first semiconductor device includes a first stack of devices stacked along the Z direction, the at least one second semiconductor device includes a second stack of devices stacked along the Z direction.

Beyne does not show wherein the at least one first semiconductor device with first channel regions in the first stack being formed by a first epitaxial growth, the first stack of device being one of: 
(a) a stack of NMOS devices, (b) a stack of PMOS devices, and (c) a stack of NMOS and PMOS devices; and 
the second stack of device being one of: 
(a) a stack of NMOS devices, (b) a stack of PMOS devices, and (c) a stack of NMOS and PMOS devices, second channel regions in the second stack being formed by a second epitaxial growth that is different from the first epitaxial growth.
Zelikson shows (Fig. 7-8) device layer (1604) with NMOS transistor (para 47) with channel region,
second channel regions in the second stack being formed by a second epitaxial growth that is different from the first epitaxial growth (para 50 SiGe first epitaxial and SiC second epitaxial).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Beyne, including different epitaxial growth for different device stack, with the invention of Zelikson.  
The motivation to do so is that the combination produces suitable material for the suitable device according to the specific purpose of the devices.

Regarding claim 19, Beyne shows forming the first portion of the semiconductor apparatus includes forming the first portion on the first substrate of a first wafer; and
forming the second portion of the semiconductor apparatus includes forming the second portion on the second substrate of a second wafer. 

Beyne does not show the second wafer being different from the first wafer.

Zelikson shows (Fig. 7-8) the wafer (1500) can be made from silicon or gallium arsenide (para 44).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Beyne, including different wafers or substrates, with the invention of Zelikson.  
The motivation to do so is that the combination produces suitable foundation as required for the specific device being supported (para 44).

Regarding claim 20, Beyne shows the at least one first semiconductor device stacked along the Z direction; and 
the at least one second semiconductor device stacked along the Z direction.
Beyne does not show the at least one first semiconductor device includes a first stack of one of NMOS devices and PMOS devices stacked along the Z direction, first channel regions in the first stack being formed by a first epitaxial growth; and the at least one second semiconductor device includes a second stack of another one of the NMOS devices and the PMOS devices stacked along the Z direction, second channel regions in the second stack being formed by a second epitaxial growth that is different from the first epitaxial growth.
Zelikson shows (Fig. 7-8) each semiconductor device includes a first stack of one of NMOS devices and PMOS devices (para 47), channel region formed by epitaxial growth (para 50); and
second channel regions in the second stack being formed by a second epitaxial growth that is different from the first epitaxial growth (para 50 SiGe first epitaxial and SiC second epitaxial).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Beyne, including different epitaxial growth for different device stack, with the invention of Zelikson.  
The motivation to do so is that the combination produces suitable material for the suitable device according to the specific purpose of the devices.

2. Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne as applied to claim 1 above, further in view of US 2018/0040649 A1 (“Dayeh”).

Regarding claim 4, Beyne shows the carrier substrate (6, Fig. 3F) and the second portion (4).
Beyne does not show the carrier substrate further includes a dielectric layer; and attaching the carrier substrate includes attaching the dielectric layer in the carrier substrate to the second portion.
Dayeh shows (Fig. 2B) the carrier substrate (201+202) further includes a dielectric layer (202, buried oxide); and attaching the carrier substrate includes attaching the dielectric layer in the carrier substrate to the second portion (203, device layer).

It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Dayeh, with device layer to dielectric bonding, to the invention of Beyne.
The motivation to do so is that the combination produces the predictable result of preventing leakage effect towards the carrier substrate.  

3. Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne as applied to claim 1 above, further in view of US 2013/0119469 A1 (“IWAMATSU”).

Regarding claim 9, Beyne shows the first substrate, the first portion of the semiconductor apparatus includes forming the at least one first semiconductor device.
Beyne does not show the first substrate includes a first layer of a first single crystal semiconductor material stacked on a dielectric layer; and 
forming the first portion of the semiconductor apparatus includes forming the at least one first semiconductor device over the first layer of the first single crystal semiconductor material that is silicon (Si) or silicon carbide (SiC).
Iwamatsu shows (Fig. 19) the first substrate (SOI substrate, para 181) includes a first layer of a first single crystal semiconductor material (3, para 181) stacked on a dielectric layer (BOX, para 181).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Beyne, including first substrate, with the invention of Iwamatsu.  
The motivation to do so is that the combination produces substrate with reduced leakage effect.

Regarding claim 10, Beyne shows the second substrate, forming the second portion of the semiconductor apparatus includes forming the at least one second semiconductor device over the second layer.
Beyne does not show the second substrate further includes a second layer of a second single crystal semiconductor material stacked on a dielectric layer that is on the bulk substrate material; and 
forming the second portion of the semiconductor apparatus includes forming the at least one second semiconductor device over the second layer of the second single crystal semiconductor material that is Si, SiC, germanium (Ge), or silicone germanium (SiGe).
Iwamatsu shows (Fig. 19) the second substrate (SOI substrate, para 181) further includes a second layer of a second single crystal semiconductor material (3, para 181) stacked on a dielectric layer (BOX, para 181) that is on the bulk substrate material (1, supporting substrate, para 181); and 
the second single crystal semiconductor material that is Si (para 181).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to modify the invention of Beyne, including second substrate, with the invention of Iwamatsu.  
The motivation to do so is that the combination produces substrate with reduced leakage effect.

Allowable Subject Matter
Claims 5-8, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819